"Plaintiff, a former infantryman, served in the Army from 1939 until 1959 when he was retired for longevity under the provisions of 10 U.S.C. § 3911 (1970). He now claims that, unknown to the Army, he was then suffering from disabled feet and should have been retired for disability. We have the case on cross-motions for summary judgment.
"Plaintiff was offered, but declined, an opportunity to undergo disability examination at the time of his retire*988ment. His final service physical examination revealed no problem with his feet. Plaintiff has not shown us that he ever complained of any problem with his feet until 1974, although it may first have been raised in 1971. He did not file suit until 1977. Plaintiffs case is clearly barred by the doctrine of laches. See Devine v. United States, 208 Ct. Cl. 998 (1975).
"Therefore, upon consideration of the motions and the written and oral arguments of the parties,
"it is ordered that plaintiffs motion for summary judgment is denied, defendant’s cross-motion for summary judgment is granted, and plaintiffs petition-is dismissed.”